1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11   MUNICH RE SYNDICATE LIMITED, Case No. 2:18-cv-08051-CBM (KSx)
12   UNDERWRITERS AT LLOYD’S
     A/A/O STEVENS GLOBAL         ORDER DISMISSING ACTION
13   LOGISTICS, INC.,             [JS-6]
14
                         Plaintiff,
15         v.
16
     SETH LINES, INC.,
17
18                       Defendant.

19                                         ORDER
20         Pursuant to the Stipulation of the Parties through their attorneys of record in
21   accordance with FRCP 41 (a) (1) (A) (ii) and the Court’s Order and Notice dated
22   January 31, 2019 [Dkt. 40], the above-entitled matter is herewith dismissed with
23   prejudice.
24         IT IS SO ORDERED.
25
26   February 21, 2019                      ________________________________
27                                           Hon. Consuelo B. Marshall
                                             United States District Judge
28
                                             1
                                 ORDER DISMISSING ACTION
                                                     Case No. 2:18-cv-08051-CBM (KSx)
1    Submitted by:
2
     Robert S. Crowder SBN 199556
3    rcrowder@tresslerllp.com
4    Jennifer Perdigao SBN 209723
     jperdigao@tresslerllp.com
5    TRESSLER LLP
6    1901 Avenue of the Stars - Suite 450
     Los Angeles, California 90067
7    Telephone: (310) 203-4800
8    Fax: (310) 203-4850

9    Attorneys for Plaintiff
10   MUNICH RE SYNDICATE LIMITED,
     UNDERWRITERS AT LLOYD’S A/A/O
11   STEVENS GLOBAL LOGISTICS, INC.

12
13
     4830-7933-7352
     (11477-13)
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
                               ORDER DISMISSING ACTION
                                                   Case No. 2:18-cv-08051-CBM (KSx)
